DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 5,219,713 (Robinson).
Robinson, in col 1, in col 2, and col 3, discloses the fabrication of a device that includes forming a multilayer stack, wherein the first layer is formed over a substrate , wherein the first layer can be a polymer, the second layer (claimed supporting .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 5,219,713 (Robinson) in view .
Robinson is discussed in paragraph no. 3, above.
The difference between the claims and Robinson is that Robinson does not disclose that the patterning is via a plasma ashing (claim 15).
JP ‘531, discloses in the abstract that plasma ashing of the resist layer is performed during the patterning process.
Therefore, it would be obvious to a skilled artisan to modify Robinson by performing a plasma ashing process as taught by JP’531 because JP’531 in the abstract, discloses that using a plasma ashing process enables the formation of a uniform surface on the developed resist pattern.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 5,219,713 (Robinson) in view of U. S. Patent No. 5,888,901(Grivna).
Robinson is discussed in paragraph no. 4, above.

The difference between the claim and Robinson is that Robinson does not disclose that the substrate comprises an aluminum layer on a silicon substrate (claim 17).
Grivna, in col 2, lines 14-18, discloses that the semiconductor substrate is silicon with a layer of conductive material such as aluminum atop the semiconductor substrate.
Therefore, it would be obvious to a skilled artisan to modify Robinson by using the silicon substrate as taught by Grivna because Robinson teaches the use of a semiconductor material as the substrate and Grivna teaches that typical semiconductor material is silicon, that has aluminum conductive layers formed atop its surface for interconnect formation, and Robinson teaches metallization and does not limit the metal composition formed on 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/ Primary Examiner, Art Unit 1737      
January 15, 2022.